DETAILED ACTION
        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a 3D organoid, classified in C12N 5/062 and C12N 2513/00. 
II. Claims 15-20, drawn to a method of composition screening using the organoid, classified in C12N 5/0062, C12N 2503/04. If this group is elected, election on species must be made on claim 17. Depending on which species is elected, claims 18, 19 and 20 may need amendments.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of a 3D organoid can be used in a materially different process such as in studies on lineage-specific differentiation of inducible pluripotent stem cells and in vitro angiogenesis of endothelial cells.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Election of Species
Claim 17 is directed to the following disclosed patentably distinct species: the biomarkers listed in a group. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 15-16 of Group II are generic to biomarkers. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Response to Restriction
Applicant's provisional election, without traverse, of Group I, claims 1-14 made during a telephone call to Aaron Rabinowitz on 8/23/2022, is acknowledged.
Claim Status
Claims 1-20 are pending. Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 1-14 are under current examination. 
Priority
This application claims benefit from 62/923,419 (filed on 10/18/2019). The instant application has been granted the benefit date 10/18/2019 from the application 62/923,419. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/29/2021 and 02/10/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. The corresponding signed and initialed PTO form 1449 has been mailed with this action.
Specification
The disclosure is objected to because of the following informalities:
In page 2, line 5, “the first and second layers include polymidethylsiloxane (PDMS)”, “polymidethylsiloxane” is mis-spelled, and should be “polydimethylsiloxane”.
In page 5, line 13, Figure 16D should refer to CFH, Figure 16E should refer to MAC, and there is no description for Figure 16F. 
Appropriate correction is required.
Claim Objections
Claim 3 is objected to because of the following informalities:  “polymidethylsiloxane” is mis-spelled, and should be “polydimethylsiloxane”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Achberger et al (BioRxiv, doi: https://doi.org/10.1101/552158. Posted on BioRxiv on February 18, 2019. Retrieved from https://www.biorxiv.org/content/10.1101/552158v1.full. Retrieved on 08/25/2022) in view of Bharti et al (US 2019/0290803 A1, listed on IDS 2/10/2022). 
 Claims 1 is directed to a three dimensional (3D) in vitro organoid comprising a) a microfluidic chip, b) retinal pigment epithelial cells, and c) perfusable vessels. Achberger teaches “a physiologically relevant 3D in vitro model of the human retina by combining hiPSC-ROs with hiPSC-derived RPE in a retina-on-a-chip (RoC)” (page 4, line 1), in which RO stands for retinal organoids and RPE stands for retinal pigment epithelial cells. So this teaching relates to claim 1 preamble, (a) and (b).
Regarding claim 2, further directed to a limitation of the microfluid chip comprising a first and a second layers, Achberger teaches “we developed a microfluidic platform...” (page 6, line 1), and “each RoC… is comprised of two transparent and biocompatible polymer layers” (page 6, line 3). 
Regarding claim 3, further limits the first and second layers to comprise polydimethylsiloxane (PDMS), Achberger teaches “the RoC consists of two Polydimethylsiloxane (PDMS) layers” (page 18, line 1 in Materials & Methods section). 
Regarding claim 4, directed to the first layer comprises at least one cell culture medium reservoir, Achberger teaches tissue chambers and tissue compartments for culturing ROs and RPEs with medium (see figure 3C-3E), and “each well was seeded with RPE at a density of 27 000 cells in a volume of 4.5 μl BRDM supplemented with10% FBS” (page 21, RoC culture paragraph, line 7). So these chambers/compartments/wells serve as cell culture medium reservoir related to claim 4.
Regarding claim 6, directed to the retinal pigment epithelial cells are derived from inducible pluripotent stem cells (iPSC), Achberger teaches “a physiologically relevant 3D in vitro model of the human retina by combining hiPSC-ROs with hiPSC-derived RPE in a retina-on-a-chip (RoC)” (page 4, line 1), in which RPE cells are derived from human iPSC.
Although Achberger teaches “a precisely controllable vasculature-like perfusion” channel in page 4, line 4, Achberger does not teach perfusable vessels, nor the perfusable vessels comprises encapsulated cells (fibroblasts and endothelial cells) in an extracellular matrix hydrogel comprising fibrinogen and thrombin. Achberger teaches the tissue chamber has a diameter of 2 mm (page 19, line 14), but does not teach the reservoir has a diameter of about 6 mm.  Achberger also does not teach the RPE cells are derived from a subject with AMD. 
However, Bharti teaches a three-dimensional engineered blood retinal barrier model using bioprinting method, by which endothelial cells and fibroblasts encapsulated in bio-ink (a hydrogel) are printed on to one surface of a scaffold, cultured to form vessels (choroid), and monolayer of RPE cells are seeded on the opposite surface of the scaffold to make a blood-retinal barrier model. 
Regarding claim 1 (c) directed to perfusable vessels, Bharti teaches “disclosed herein is a three-dimensional engineered BRB that contains a polarized RPE monolayer, and endothelial cells forming microvessels” ([0045], line 11). Bharti further shows cross sections of microvessels with hollowed lumens in Fig 13C and Fig 16I (indicated by “v”, see description in [0039] and [0042]). Bharti also shows that the microvasculature has a special feature of choriocapillaris by being stained with fenestrated endothelial-linked structure protein (Fig 15B, [0041]). Therefore, Bharti teaches the perfusable vessels are formed in the 3D BRB model.
Regarding claim 5 directed to one reservoir has a diameter of about 6 mm, Bharti teaches the scaffold that is used for bioprinting and for cell culture as an insert in a culture chamber, can be assembled using a “desired printing frame ( e.g. corning 3407 Snapwell plate or corning 3470 Transwell® plate, or customized 3D printed frame etc.)” ([0269], line 3), in which the corning 3470 Transwell plate has a diameter of 6.5 mm, related to the diameter of about 6mm in claim 5.
Regarding claim 8, directed to the perfusable vessels comprise encapsulated cells, and claims 11-12, directed to the encapsulated cells comprise fibroblasts and endothelial cells, Bharti teaches “in the engineered BRB, three dimensional microvessels derived from the endothelial cells are lined in a tissue containing choroidal fibroblasts” ([0045], line 23), in which the tissue refers to the bioprinted tissue (see [0172], line 17). Therefore, the perfusable vessels disclosed by Bharti comprise endothelial cells and fibroblasts encapsulated in a bioprinted tissue, related to claims 8 and 11-12.
Regarding claims 9 and 10, directed to the encapsulated cells are included in an extracellular matrix hydrogel and the hydrogel comprises fibrinogen and thrombin, Bharti teaches the “bio-ink including endothelial cells, fibroblasts and pericytes in a collagen or fibrinogen hydrogel and a first medium including thrombin” ([0018], line 1). 
Regarding claims 13 and 14, directed to the RPE cells are derived from a subject, and the subject has AMD, Bharti teaches “the RPE cells…can be produced from a stem cell, such as an induced pluripotent stem cell (iPSC)” ([0117], line 1), and further “the iPSC is produced from a healthy subject” and “from a subject with a particular disease, such as AMD” ([0128], lines 1 and 2). 
Achberger discloses “both current in vitro and ex vivo models share one major limitation, the lack of a vascularization or vasculature-like perfusion” (page 17, line 5). Although Achberger uses a media channel to provide vasculature-like perfusion (page 6, line 6), it is still less physiological than vasculature formed by endothelial cells.  Bharti teaches that “there is a need to find ways to produce an engineered vascularized outer blood retinal barrier (BRB) for transplantation, which can be used for the evaluation of potential therapeutic agents and for the treatment of retinal degenerative diseases and injuries” ([0005], line 13). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for preparing a three dimensional microfluidic retina-on-a-chip model disclosed by Achberger (see above), by adding perfusable vessels formed from endothelial cells and fibroblasts encapsulated in extracellular matrix hydrogel and further modifying RPE cells to be derived from a subject with AMD discloses by Bharti (see above). Since adding the perfusable vessels better mimics the physiological microenvironment of choroid-retina interaction, and AMD-subject-derived RPE cells can be used for evaluation of potential therapeutic agents (see Bharti [0005] above), one of ordinary skill in the art would have been motivated to make this modification in order to improve the in vitro outer blood-retinal barrier model to be used for screening drugs for treating retinal degenerative diseases and injuries. 

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Achberger in view of Bharti as applied to claim 1 above, and further in view of Chung et al (Adv. Healthcare Mater. 2018, 7(2), 1700028, listed on IDS 2/10/2022, and Supplemental Figures, attached to this action). 
	Claim 7 is directed to a limitation that the perfusable vessels have a thickness of about 400 µm. Achberger does not teach perfusable vessels, Bharti does not specifically teach the thickness of perfusable vessels.   However, Chung teaches an in vitro wet-AMD on a chip model for outer blood-retinal barrier. Chung teaches that “endothelial cells (ECs) mixed with fibrin gel were injected into the central vascular channel. They formed a perfusable blood vessel network…” (page 2, line 4, also shown in Fig 1A,B). The width of the central vascular channel (equivalent to the perfusable vessel thickness in the instant claim 7) is 800 µm (see Supplemental Fig S5B), which is 2-fold of 400 µm as claimed. Since the instant claim 7 recites “about 400 µm” and the term “about” is defined in the instant specification as “alternatively, particularly with respect to biological systems or processes, the term can mean within an order of magnitude, within 5-fold, and within 2-fold, of a value” (page 6, line 16), the perfusable vessel thickness taught in Chung is considered to be within the range of the instant claim 7.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for preparing a three dimensional microfluidic retina-on-a-chip model disclosed by Achberger (see above), by adding perfusable vessels formed from endothelial cells encapsulated in extracellular matrix hydrogel discloses by Bharti (see above), by further designing the perfusable vessel thickness to about 400 µm disclosed by Chung (see above) to make this in vitro 3D outer blood-retinal barrier model more physiological. One of ordinary skill in the art would have been motivated to make this modification in order to optimize the “design of the microfluidic device to mimic the RPE–choroid system in vitro” (Chung, page 2, Figure 1B legend).

For the reasons noted above, the claimed invention would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention.

Conclusion
No Claims are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANJIAN ZHU whose telephone number is (571)272-0956. The examiner can normally be reached M - F 8AM - 4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JIANJIAN ZHU/
Examiner, Art Unit 4161



/STACEY N MACFARLANE/Examiner, Art Unit 1649